Citation Nr: 0432526	
Decision Date: 12/08/04    Archive Date: 12/15/04

DOCKET NO.  00-06 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia 


THE ISSUE

Entitlement to service connection for a skin disease to 
include squamous cell carcinoma and prurigo nodularis, 
secondary to chemical or herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Parakkal, Senior Counsel
INTRODUCTION

The veteran served on active duty from February 1969 to 
January 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 1999 rating decision of a Department 
of Veterans Affairs (VA Regional Office (RO). 

In February 2004, the Board remanded the claim to the RO so 
that he could be afforded a hearing before the Board.  In 
August 2004, the veteran testified before the undersigned 
Acting Veterans Law Judge. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  


REMAND

The veteran testified that while in Vietnam he was the unit 
armorer and he was exposed to cleaning solvents. 

A VA physician has expressed the opinion that the veteran's 
current skin condition may possibly be related to exposure to 
chemicals other than Agent Orange. 

As the record does not contain sufficient medical evidence to 
decide the claim, further evidentiary development is needed.  
Therefore, under the duty to assist, 38 C.F.R. § 3.159(c)(4), 
this matter is REMANDED for the following action:  

1.  Schedule the veteran for a 
dermatological examination to determine 
whether the veteran has a chronic skin 
disability, and, if so, the nature of 
such.  In addition, an opinion should be 
provided as to whether any skin 
disability is attributable to service, to 
include claimed chemical or herbicide 
exposure in service.  The claims file 
should be provided to the examiner for 
review.  A rationale should be provided 
for all opinions expressed. 

2.  After completion of the above, 
adjudicate the claim.  If the claim is 
denied, prepare a supplemental statement 
of the case and return the case to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



                  
_________________________________________________
	George E. Guido, Jr.
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



